Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 30, 2015

The Court of Appeals hereby passes the following order:

A15A1520. JENNIFER SHURLEY v. THE STATE.

      In 2011, Jennifer Shurley was sentenced as a first offender to five years on
probation for burglary. In 2015, the trial court revoked her probation for the
commission of a new felony, adjudicated her guilty on the 2011 charges, and re-
sentenced her. Shurley filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of Shurley’s appeal is the revocation of
her first offender probation, she was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v.
State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105
(485 SE2d 214) (1997). Shurley’s failure to file an application for discretionary
appeal deprives us of jurisdiction to consider this appeal, which is hereby
DISMISSED. See White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).

                                        Court of Appeals of the State of Georgia
                                                                             04/30/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.